Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 3/14/2022 has been entered
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by "3GPP TSG-RAN WG2 Meeting #102, Busan, South Korea, 21-25 May 2018, R2-1806772, Nokia, Nokia Shanghai Bell, Finalizing IDLE mode measurements for euCA" (hereinafter as “R2-1806772”).

Regarding Claim 1, “R2-1806772” teaches a method operating a terminal in a wireless communication system, the method comprising: 
receiving a dedicated message including information associated with a first list including one or more frequencies to be measured (“R2-1806772, Page 3, observation 1, the information on which IDLE mode measurements UEs should do can be provided by UE-specific information in RRCConnectionRelease, Page 4, section 3.2, paragraph 1, in case of UE-specific configuration (i.e. dedicated signaling), NW gives to UE only those carrier frequencies that it knows the UE can support); 
receiving system information including information associated with a second list including one or more frequencies to be measured and configuration information for the one or more frequencies included in the second list via a broadcast signaling (“R2-1806772”, Page 3, observation 1, the information on which IDLE mode measurements UEs can be provided as same information to all UEs in SIB5, observation 2, using cell-specific configuration allows the operator to control which frequencies UEs measure in each cell);
identifying at least one frequency from the one or more frequencies included in the second list, wherein the identified at least one frequency is the same as at least one frequency included in the one or more frequencies included in the first list (“R2-1806772”, Page 4, section 3.2, paragraph 2, the UE can be provided with a “CA measurement configuration” within RRCConnectionRelease that is different from SIB5 configuration, and which overrides any SIB5 configurations, hence this overriding would be in a case where the same frequency is in both the RRCConnection and the SIB5 configuration); and
 performing measurement on the identified at least one frequency in case that the terminal is in an idle state or in an inactive state (“R2-1806772”, Page 2, section 2, paragraph 2, network may request UE to measure inter-frequency carriers in RRC_IDLE mode, the UE then performs the requested measurements).

Regarding Claim 2, “R2-1806772” further teaches further comprising: 
entering the idle state or in the inactive state based on the dedicated message (“R2-1806772”, page 3, observation 1, the information on idle mode measurements UEs should do can be provided by UE-specific information in RRCConnectionRelease, page 2, section 2, paragraph 2, network may request UE to measure carriers in RRC_IDLE via indicating a measurement configuration to UE when releasing RRC connection, the UE then performs the requested measurements).

Regarding Claim 3, “R2-1806772” further teaches wherein performing the measurement comprises: 
in case that a first frequency included in the second list is the same as a frequency included in the first list and configuration information for the first frequency is not included in the dedicated message and is included in the system information, performing measurement on the first frequency based on the configuration information for the first frequency included in the system information (“R2-1806772”, page 4, section 3.2, paragraph 2, UE can be provided with a “CA measurement configuration” within RRCConnectionRelease that is different from SIB5 configuration, and which overrides any SIB5 configuration, this would be a situation where the same frequency is in both the dedicated and broadcast messages, but if there’s no configuration in the dedicated messaging then the configuration in the system information is used).

Regarding Claim 4, “R2-1806772” further teaches wherein a first frequency is included in the first list and the dedicated message further includes configuration information for the first frequency, and wherein performing the measurement comprises performing measurement on the first frequency based on the configuration information for the first frequency in the dedicated message even if a different measurement configuration is included for the first frequency in the system information (“R2-1806772”, page 4, section 3.2, paragraph 2, UE can be provided with a “CA measurement configuration” within RRCConnectionRelease that is different from SIB5 configuration, and which overrides any SIB5 configuration, this would be a situation where the same frequency is in both the dedicated and broadcast messages, with the configuration in the dedicated message taking precedence).

Regarding Claim 5, “R2-1806772” further teaches wherein the terminal operates in one of a Carrier Aggregation (CA) or Dual Connectivity (DC) mode prior to entering the idle state or the inactive state (“R2-1806772, page 4, section 32, paragraph 2, the UE can be provided with a “CA measurement configuration” within RRCConnectionRelease that is different from SIB5 configuration).

Regarding Claim 6, “R2-1806772” teaches a method of operating a base station (BS) in a wireless communication system, the method comprising: 
transmitting, to a terminal, a dedicated message including information associated with a first list including one or more frequencies to be measured (“R2-1806772, Page 3, observation 1, the information on which IDLE mode measurements UEs should do can be provided by UE-specific information in RRCConnectionRelease, Page 4, section 3.2, paragraph 1, in case of UE-specific configuration (i.e. dedicated signaling), NW gives to UE only those carrier frequencies that it knows the UE can support);
transmitting, to the terminal, system information including information associated with a second list including one or more frequencies to be measured and configuration information for the one or more frequencies included in the second list via a broadcast signaling (“R2-1806772”, Page 3, observation 1, the information on which IDLE mode measurements UEs can be provided as same information to all UEs in SIB5, observation 2, using cell-specific configuration allows the operator to control which frequencies UEs measure in each cell); and 
receiving, from the terminal, a result of measurement on at least one frequency included in the second list in case that the at least one frequency is the same as at least one frequency included in the first list, wherein the result of measurement on at least one frequency comprises information measured in case that the terminal is in an idle state or in an inactive state (“R2-1806772”, Page 4, section 3.2, paragraph 2, the UE can be provided with a “CA measurement configuration” within RRCConnectionRelease that is different from SIB5 configuration, and which overrides any SIB5 configurations, hence this overriding would be in a case where the same frequency is in both the RRCConnection and the SIB5 configuration, Page 2, section 2, paragraph 2, network may request UE to measure inter-frequency carriers in RRC_IDLE mode, the UE then performs the requested measurements).

Regarding Claim 7, “R2-1806772” further teaches wherein the dedicated message is used to enter the idle state or in the inactive state by the terminal (“R2-1806772”, page 3, observation 1, the information on idle mode measurements UEs should do can be provided by UE-specific information in RRCConnectionRelease, page 2, section 2, paragraph 2, network may request UE to measure carriers in RRC_IDLE via indicating a measurement configuration to UE when releasing RRC connection, the UE then performs the requested measurements).

Regarding Claim 8, “R2-1806772” further teaches wherein the result of measurement on at least one frequency comprises: 
the result of measurement on a first frequency based on configuration information for the first frequency included in the system information in case that the first frequency included in the second list is same as a frequency included in the first list and the configuration information for the first frequency is not included in the dedicated message and is included in the system information (“R2-1806772”, page 4, section 3.2, paragraph 2, UE can be provided with a “CA measurement configuration” within RRCConnectionRelease that is different from SIB5 configuration, and which overrides any SIB5 configuration, this would be a situation where the same frequency is in both the dedicated and broadcast messages, but if there’s no configuration in the dedicated messaging then the configuration in the system information is used).

Regarding Claim 9, “R2-1806772” further teaches wherein a first frequency is included in the first list and the dedicated message further includes measurement configuration information for the first frequency, and wherein the result of measurement on at least one frequency comprises (“R2-1806772”, page 4, section 3.2, paragraph 2, UE can be provided with a “CA measurement configuration” within RRCConnectionRelease that is different from SIB5 configuration, and which overrides any SIB5 configuration, this would be a situation where the same frequency is in both the dedicated and broadcast messages, with the configuration in the dedicated message taking precedence): 
the result of measurement on a first frequency based on the measurement configuration information for the first frequency in the dedicated message even if a different measurement configuration is included for the first frequency in the system information (“R2-1806772”, page 4, section 3.2, paragraph 2, UE can be provided with a “CA measurement configuration” within RRCConnectionRelease that is different from SIB5 configuration, and which overrides any SIB5 configuration, this would be a situation where the same frequency is in both the dedicated and broadcast messages, with the configuration in the dedicated message taking precedence).

Regarding Claim 10, “R2-1806772” further teaches wherein the terminal operates in one of a Carrier Aggregation (CA) or Dual Connectivity (DC) mode prior to entering the idle state or the inactive state (“R2-1806772”, page 4, section 3.2, paragraph 2, UE can be provided with a “CA measurement configuration” within RRCConnectionRelease that is different from SIB5 configuration, and which overrides any SIB5 configuration, this would be a situation where the same frequency is in both the dedicated and broadcast messages, with the configuration in the dedicated message taking precedence).

Regarding Claim 11, “R2-1806772” teaches a terminal in a wireless communication system, the terminal comprising: 
a transceiver (“R2-1806772”, Page 2, section 2, paragraph 2, network may request UE to measure inter-frequency carriers in RRC_IDLE mode, the UE then performs the requested measurements, inherently a UE would have a transceiver and a processor in order to do these actions); and 
at least one processor configured to (“R2-1806772”, Page 2, section 2, paragraph 2, network may request UE to measure inter-frequency carriers in RRC_IDLE mode, the UE then performs the requested measurements, inherently a UE would have a transceiver and a processor in order to do these actions): 
control the transceiver to receive a dedicated message including information associated with a first list including one or more frequencies to be measured (“R2-1806772, Page 3, observation 1, the information on which IDLE mode measurements UEs should do can be provided by UE-specific information in RRCConnectionRelease, Page 4, section 3.2, paragraph 1, in case of UE-specific configuration (i.e. dedicated signaling), NW gives to UE only those carrier frequencies that it knows the UE can support), 
control the transceiver to receive system information including information associated with a second list including one or more frequencies to be measured and configuration information for the one or more frequencies included in the second list via a broadcast signaling (“R2-1806772”, Page 3, observation 1, the information on which IDLE mode measurements UEs can be provided as same information to all UEs in SIB5, observation 2, using cell-specific configuration allows the operator to control which frequencies UEs measure in each cell), 
identify at least one frequency from the one or more frequencies included in the second list, wherein the identified at least one frequency is the same as at least one frequency included in the one or more frequencies included in the first list (“R2-1806772”, Page 4, section 3.2, paragraph 2, the UE can be provided with a “CA measurement configuration” within RRCConnectionRelease that is different from SIB5 configuration, and which overrides any SIB5 configurations, hence this overriding would be in a case where the same frequency is in both the RRCConnection and the SIB5 configuration), and 
perform measurement on the identified at least one frequency in case that the terminal is in an idle state or in an inactive state (“R2-1806772”, Page 2, section 2, paragraph 2, network may request UE to measure inter-frequency carriers in RRC_IDLE mode, the UE then performs the requested measurements).

Regarding Claim 12, “R2-1806772” further teaches wherein the at least one processor is configured to: 
enter the idle state or in the inactive state based on the dedicated message (“R2-1806772”, page 3, observation 1, the information on idle mode measurements UEs should do can be provided by UE-specific information in RRCConnectionRelease, page 2, section 2, paragraph 2, network may request UE to measure carriers in RRC_IDLE via indicating a measurement configuration to UE when releasing RRC connection, the UE then performs the requested measurements).

Regarding Claim 13, “R2-1806772” further teaches wherein the at least one processor is configured to: 
in case that a first frequency included in the second list is the same as a frequency included in the first list and configuration information for the first frequency is not included in the dedicated message and is included in the system information, perform measurement on the first frequency based on the configuration information for the first frequency included in the system information (“R2-1806772”, page 4, section 3.2, paragraph 2, UE can be provided with a “CA measurement configuration” within RRCConnectionRelease that is different from SIB5 configuration, and which overrides any SIB5 configuration, this would be a situation where the same frequency is in both the dedicated and broadcast messages, but if there’s no configuration in the dedicated messaging then the configuration in the system information is used).

Regarding Claim 14, “R2-1806772” further teaches wherein a first frequency is included in the first list and the dedicated message further includes measurement configuration information for the first frequency, and wherein the at least one processor is further configured to (“R2-1806772”, page 4, section 3.2, paragraph 2, UE can be provided with a “CA measurement configuration” within RRCConnectionRElease that is different from SIB5 configuration, and which overrides any SIB5 configuration, this would be a situation where the same frequency is in both the dedicated and broadcast messages, with the configuration in the dedicated message taking precedence): 
perform measurement on the first frequency based on the measurement configuration information for the first frequency in the dedicated message even if a different measurement configuration is included for the first frequency in the system information(“R2-1806772”, page 4, section 3.2, paragraph 2, UE can be provided with a “CA measurement configuration” within RRCConnectionRElease that is different from SIB5 configuration, and which overrides any SIB5 configuration, this would be a situation where the same frequency is in both the dedicated and broadcast messages, with the configuration in the dedicated message taking precedence).

Regarding Claim 15, “R2-1806772” further teaches wherein the terminal operates in one of a Carrier Aggregation (CA) or Dual Connectivity (DC) mode prior to entering the idle state or the inactive state (“R2-1806772”, page 4, section 3.2, paragraph 2, UE can be provided with a “CA measurement configuration” within RRCConnectionRElease that is different from SIB5 configuration, and which overrides any SIB5 configuration, this would be a situation where the same frequency is in both the dedicated and broadcast messages, with the configuration in the dedicated message taking precedence).

Regarding Claim 16, “R2-1806772” teaches a base station in a wireless communication system, the base station comprising: 
a transceiver (“R2-1806772”, page 4, observation 4, the UE-specific configuration in RRCConnectionRelease allows eNB to custom the measured frequencies according to UEs support (CA) band combination, inherently the eNB would have a transceiver and a processor in order to do this); and 
at least one processor configured to (“R2-1806772”, page 4, observation 4, the UE-specific configuration in RRCConnectionRelease allows eNB to custom the measured frequencies according to UEs support (CA) band combination, inherently the eNB would have a transceiver and a processor in order to do this): 
control the transceiver to transmit, to a terminal, a dedicated message including information associated with a first list including one or more frequencies to be measured (“R2-1806772, Page 3, observation 1, the information on which IDLE mode measurements UEs should do can be provided by UE-specific information in RRCConnectionRelease, Page 4, section 3.2, paragraph 1, in case of UE-specific configuration (i.e. dedicated signaling), NW gives to UE only those carrier frequencies that it knows the UE can support), 
control the transceiver to transmit, to the terminal, system information including information associated with a second list including one or more frequencies to be measured and configuration information for the one or more frequencies included in the second list via a broadcast signaling (“R2-1806772”, Page 3, observation 1, the information on which IDLE mode measurements UEs can be provided as same information to all UEs in SIB5, observation 2, using cell-specific configuration allows the operator to control which frequencies UEs measure in each cell), and 
control the transceiver to receive, from the terminal, a result of measurement on at least one frequency included in the second list in case that the at least one frequency is the same as at least one frequency included in the first list, wherein the result of measurement on at least one frequency comprises information measured in case that the terminal is in an idle state or in an inactive state (“R2-1806772”, Page 4, section 3.2, paragraph 2, the UE can be provided with a “CA measurement configuration” within RRCConnectionRelease that is different from SIB5 configuration, and which overrides any SIB5 configurations, hence this overriding would be in a case where the same frequency is in both the RRCConnection and the SIB5 configuration, Page 2, section 2, paragraph 2, network may request UE to measure inter-frequency carriers in RRC_IDLE mode, the UE then performs the requested measurements).

Regarding Claim 17, “R2-1806772” further teaches wherein the dedicated message is used to enter the idle state or in the inactive state by the terminal (“R2-1806772”, page 3, observation 1, the information on idle mode measurements UEs should do can be provided by UE-specific information in RRCConnectionRelease, page 2, section 2, paragraph 2, network may request UE to measure carriers in RRC_IDLE via indicating a measurement configuration to UE when releasing RRC connection, the UE then performs the requested measurements).

Regarding Claim 18, “R2-1806772” further teaches wherein the result of measurement on at least one frequency comprises: 
the result of measurement on a first frequency based on configuration information for the first frequency included in the system information in case that the first frequency included in the second list is same as a frequency included in the first list and the configuration information for the first frequency is not included in the dedicated message and is included in the system information (“R2-1806772”, page 4, section 3.2, paragraph 2, UE can be provided with a “CA measurement configuration” within RRCConnectionRelease that is different from SIB5 configuration, and which overrides any SIB5 configuration, this would be a situation where the same frequency is in both the dedicated and broadcast messages, but if there’s no configuration in the dedicated messaging then the configuration in the system information is used).

Regarding Claim 19, “R2-1806772” further teaches wherein a first frequency is included in the first list and the dedicated message further includes measurement configuration information for the first frequency, and wherein the result of measurement on at least one frequency comprises (“R2-1806772”, page 4, section 3.2, paragraph 2, UE can be provided with a “CA measurement configuration” within RRCConnectionRElease that is different from SIB5 configuration, and which overrides any SIB5 configuration, this would be a situation where the same frequency is in both the dedicated and broadcast messages, with the configuration in the dedicated message taking precedence): 
the result of measurement on a first frequency based on the measurement configuration information for the first frequency in the dedicated message even if a different measurement configuration is included for the first frequency in the system information (“R2-1806772”, page 4, section 3.2, paragraph 2, UE can be provided with a “CA measurement configuration” within RRCConnectionRElease that is different from SIB5 configuration, and which overrides any SIB5 configuration, this would be a situation where the same frequency is in both the dedicated and broadcast messages, with the configuration in the dedicated message taking precedence).

Regarding Claim 20, “R2-1806772” further teaches wherein the terminal operates in one of a Carrier Aggregation (CA) or Dual Connectivity (DC) mode prior to entering the idle state or the inactive state (“R2-1806772”, page 4, section 3.2, paragraph 2, UE can be provided with a “CA measurement configuration” within RRCConnectionRElease that is different from SIB5 configuration, and which overrides any SIB5 configuration, this would be a situation where the same frequency is in both the dedicated and broadcast messages, with the configuration in the dedicated message taking precedence).

Response to Arguments
Applicant's arguments have been fully considered but are respectfully not persuasive.
For independent claim 1, and similarly for independent claims 6, 11, and 16, Applicant argues that “R2-1806772” does not teach the below limitations: (Remarks, page 11 paragraphs 1)
Identifying at least one frequency from the one or more frequencies included in the second list, wherein the identified at least one frequency is the same as at least one frequency included in the one or more frequencies included in the first list;
Performing measurement on the identified at least one frequency in case that the terminal is in an idle state or in an inactive state;
Applicant argues that “R2-1806772”, page 4 section 3.2, which discloses that the UE can be provided with a “CA measurement configuration” within RRCConnectionRelease that is different from the SIB5 configuration, and which overrides any SIB configurations, is not the same as actually identifying a frequency that is the same in the dedicated list of frequencies and the system information list of frequencies (Remarks, page 11 paragraph 2).  However, the fact that there is a need for an user-specific override of the SIB5 blanket or general configurations for all UEs in the cell, means that there is a need for the override, in that the same frequency being in both the dedicated list and the system information list does occur.  In the situation of an override, the information (configuration) associated with the frequency to be measured is in both the SIB5 and in the “CA measurement configuration”, which is part of the RRCConnection Release, and therefore the same frequency is in both the dedicated and system information list.  Applicant’s argument that the “performing” limitation is not disclosed is based on Applicant’s argument about the “identifying” limitation not being disclosed.   Since the argument about the “identifying” limitation is respectfully not persuasive, similarly the argument regarding the “performing” limitation not being disclosed is also respectfully not persuasive.
Regarding dependent claim 3 (and also corresponding dependent claims 8, 13, and 18), Applicant argues that “R2-1806772” does not disclose that measurement is performed based on the measurement setting included in the system information if the measurement settings are not included in the dedicated message (Remarks, page 12 paragraph 1).  However, as mentioned above, the measurement information in the system information is the default measurement configuration for all UEs in the cell, and is only overridden if the measurement configuration for the frequenc(ies) in question is in the “CA measurement configuration” of the RRCConnectionRelease message.   Therefore, if the measurement configuration is not in the “CA measurement configuration” of the RRCConnectionRelease message, then the measurement will be performed according to the default measurement configuration information in the system message.   Hence Applicant’s argument is respectfully not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905. The examiner can normally be reached Monday-Thursday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.D/Examiner, Art Unit 2412                

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412